Citation Nr: 0013817	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  94-22 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to service connection for joint pain of the 
ankles, as a chronic disability resulting from an undiagnosed 
illness.

5.  Entitlement to service connection for low back pain, as a 
chronic disability resulting from an undiagnosed illness.

6.  Entitlement to service connection for right foot pain, as 
a chronic disability resulting from an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981 and from November 1990 to August 1991.  In 
addition, the veteran had unverified service in the United 
States Army Reserves.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1992 
rating decision by the Washington, D.C. RO.

In March 2000, a hearing was held at the Board before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that during the March 2000 hearing before the 
Board, the veteran withdrew the issue of entitlement to 
service connection for hallux valgus of the left toe from 
appellate status.  38 C.F.R. § 20.204 (1999).

During the March 2000 hearing before the Board, the veteran 
presented testimony concerning the presence of bilateral knee 
pain, which can be construed as an attempt to reopen a claim 
for service connection for bilateral knee pain, as a chronic 
disability resulting from an undiagnosed illness.  By a March 
2000 statement, the veteran raised the issue of entitlement 
to an increased rating for headaches, as a chronic disability 
resulting from an undiagnosed illness.  Since these issues 
have not been developed for appellate review, they are 
referred to the RO for appropriate action.


REMAND

On preliminary review of the record, it is noted that the 
veteran testified during a March 2000 hearing before the 
Board that he received treatment at the VA Medical Center in 
Washington, D.C. shortly after his discharge in 1991.  
Specifically, the veteran stated that he was seen in the fall 
of 1991 with complaints of pain and swelling in various 
joints; a cast was placed on his left ankle at that time.  
Significantly, however, while several treatment records from 
the Washington, D.C. VAMC dated in 1993 have been obtained, 
no attempt was made to obtain the veteran's complete record 
of treatment at the Washington, D.C. VAMC from 1991 to 1993.

The Board notes that VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records 
must be associated with the file before further review of the 
veteran's claims may be undertaken.

Therefore, the case is REMANDED for the following actions:

1.  The RO should contact the Washington, 
D.C. VAMC and request photocopies of all 
previously unobtained treatment records 
dated from 1991 to 1993.  All medical 
records obtained should be associated 
with the claims folder.


2.  Following the completion of any 
additional development that is found to 
be indicated, the RO should review the 
veteran's claims on the basis of all 
evidence of record and all applicable law 
and regulations.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



